Exhibit 99.2 ICON plc and subsidiaries Interim financial statements Six months ended 30 June 2010 Registered number145835 ICON plc and subsidiaries Interim Management Report and Condensed Consolidated Financial Statements Contents Page Interim Management report 3 Directors’ Responsibility Statement 7 Independent Review Report 8 Condensed Consolidated Income Statement 9 Condensed Consolidated Statement of Comprehensive Income 10 Condensed Consolidated Statement of Financial Position 11 Condensed Consolidated Statement of Cash Flows 12 Condensed Consolidated Statement of Changes in Equity 13 Notes to Condensed Consolidated Interim Financial Statements 15 2 Interim Management Report Six months ended 30 June 2010 The Directors present the condensed consolidated financial statements of ICON plc (“the Company”), a public limited company incorporated in the Republic of Ireland, and its subsidiary undertakings (“the Group”) for the six months ended 30 June 2010. Principal activities, business review and future developments ICON plc is a contract research organization (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. The Group specialises in the strategic development, management and analysis of programs that support Clinical Development - from compound selection to Phase I-IV clinical studies. In a highly fragmented industry, the Group is one of a small number of companies with the capability and expertise to conduct clinical trials in all major therapeutic areas on a global basis.At 30 June 2010 the Group had approximately 7,500 employees, in 71 locations in 39 countries, providing Phase I - IV clinical trials management, drug development support services, data management and biostatistical services, clinical pharmacology, central laboratory services, imaging consulting and contract staffing services. The Group has the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. Headquartered in Dublin, Ireland, the Company began operations in 1990 and has expanded its business through internal growth and strategic acquisitions.The Company’s primary listing for its shares is the NASDAQ market. The Company also has a secondary listing on the Irish Stock Exchange and, accordingly, is not subject to the same ongoing regulatory requirements as those which would apply to an Irish company with a primary listing on the Irish Stock Exchange, including the requirement that certain transactions require the approval of shareholders.For further information, shareholders should consult their own financial adviser. On 17 May 2010, the Company acquired Timaq Medical Imaging, a European provider of advanced imaging services to the pharmaceutical and biotechnology industry, headquartered in Zurich, Switzerland, for an initial cash consideration of CHF 1.3 million ($1.2 million).Certain performance milestones were built into the acquisition agreement requiring potential additional consideration of up to CHF 2.9 million ($2.7 million) if these milestones are achieved during the years ended 31 December 2010 to 31 December 2013. The Company looks forward to further increasing its geographic presence through the addition of new offices and expanding the scale and range of its service offering.A review of performance during the six months ended 30 June 2010 is included in the Operating and Financial Review section. 3 Interim Management Report Six months ended 30 June 2010 Operating and Financial Review (continued) The following table sets forth for the periods indicated certain financial data as a percentage of revenue and the percentage change in these items compared to the prior period, being the key performance indicators used by management. The trends illustrated in the following table may not be indicative of future results. As a percentage of revenue Six months ended 30 June 30 June Percentage change in period Revenue 100.0% 100.0% 0.7% Direct costs 59.2% 56.8% 4.8% Other operating expenses 28.9% 30.2% (3.6)% One-time net charges -% 2.0% (100)% Operating profit 11.9% 10.9% 9.9% The Group primarily earns revenue by providing services to our clients to enable them complete their clinical trials.These services, which are integral elements of the clinical research process, include clinical trials management, drug development support services, data management and biostatistical services, clinical pharmacology, central laboratory services, imaging consulting and contract staffing services.Revenue from the provision of these services for the six months ended 30 June 2010 was $442.9 million, an increase of $3.0 million, or 0.7%, from $439.8 million for the six months ended 30 June 2009.Approximately 43.3%, 46.5% and 10.2% of revenue for the period was derived in the United States, Europe and Rest of World, respectively.Net new business wins for the six months ended 30 June 2010 amounted to $585 million, representing a book to bill ratio of 1.3 for the period. Direct costs increased by $12.1 million, or 4.8%, from $249.9 million for the six months ended 30 June 2009, to $262.0 million for the six months ended 30 June 2010.Direct costs comprise compensation and associated fringe benefits for project related employees, together with all other direct project related expenses. The increase in direct costs arose primarily from increases in both compensation and travel costs for project-related employees of $14.3 million and $3.1 million respectively, offset by reductions in laboratory costs of $3.1 million and other direct project costs of $2.5 million. Direct costs as a percentage of revenue increased from 56.8% for the six months ended 30 June 2009, to 59.2% for six months ended 30 June 2010. Other operating expenses decreased by $4.8 million, or 3.6%, from $132.8 million for the six months ended 30 June 2009, to $128.0 million for the six months ended 30 June 2010. Other operating expenses comprise compensation, related fringe benefits, share based compensation expense and travel expenditure for non-project related employees, professional services costs, advertising costs and all costs related to facilities and information systems including depreciation. The decrease in other operating expenses during the period arises principally from decreases in general overhead costs and facility related costs of $4.8 million and $1.5 million respectively.This is offset by an increase in the depreciation and amortisation charge of $1.9m. The decrease in general overhead costs is primarily attributable to a decrease in professional services costs of $3.2 million and a reduction in bad debt allowances of $1.5 million. The increase in depreciation and amortisation arises principally from our continued investment in facilities and equipment to support the Company’s growth. As a percentage of revenue, other operating expenses decreased from 30.2% for the six months ended 30 June 2009, to 28.9% for the six months ended 30 June 2010. One-time net charges of $8.9 million were recognised during the six months ended 30 June 2009.In response to the globalisation of clinical studies and its attendant impact on resources in existing and emerging markets, the Company conducted a review of its existing infrastructure to better align its resources with the needs of its clients.This realignment resulted in resource rationalisations in certain more mature markets and the recognition of a restructuring charge of $13.4 million in the second quarter of 2009.This was offset by research and development incentives of $4.5 million received by the Company in certain jurisdictions in which it operates. 4 Interim Management Report Six months ended 30 June 2010 Operating and Financial Review (continued) Operating profit increased by $4.8 million, or 9.9%, from $48.1 million for the six months ended 30 June 2009, to $52.9 million for the six months ended 30 June 2010. As a percentage of revenue, operating profit increased from 10.9% for the six months ended 30 June 2009, to 11.9% of revenue for the six months ended 30 June 2010.Excluding the impact of one-time net charges recognised during the period, income from operations as a percentage of revenue decreased from 13.0% for the six months ended 30 June 2009 to 11.9% for the six months ended 30 June 2010. Net financing expense for the six months ended 30 June 2010, was $0.1 million, a decrease of $3.5 million on net financing expense of $3.6 million from the six months ended 30 June 2009.Financing expense for the period decreased by $3.4 million from $4.1 million for the six months ended 30 June 2009, to $0.7 million for the six months ended 30 June 2010.Financing income for the period increased by $0.1 million for the six months ended 30 June 2009 to $0.6 million for the six months ended 30 June 2010. Provision for income taxes has decreased from $6.7 million for the six months ended 30 June 2009, to $5.5 million for the six months ended 30 June 2010.The Company’s effective tax rate for the six months ended 30 June 2010, was 10.5% compared with 14.9% for the six months ended 30 June 2009. Liquidity and Capital Resources The CRO industry generally is not capital intensive. The Group’s principal operating cash needs are payment of salaries, office rents, travel expenditures and payments to investigators.Investing activities primarily reflect capital expenditures for facilities, information systems enhancements, the purchase of current asset investments and acquisitions. Clinical research and development contracts are generally fixed price with some variable components and range in duration from a few months to several years. Revenue from contracts is generally recognized as income on the basis of the relationship between time incurred and the total estimated contract duration or on a fee-for-service basis. The cash flow from contracts typically consists of a down payment of between 10% and 20% paid at the time the contract is entered into, with the balance paid in instalments over the contract's duration and in some cases upon the achievement of certain milestones. Accordingly, cash receipts do not necessarily correspond to costs incurred and revenue recognized on contracts. Net cash at 30 June 2010 amounted to $220.8 million compared with net cash of $194.0 million at 31 December 2009.Net cash at 30 June 2010 comprised cash and cash equivalents of $220.8 million. Net cash at 31 December 2009 comprised cash and cash equivalents of $144.8 million and current asset investments of $49.2 million.Borrowing facilities available to the Group under negotiated facilities at 30 June 2010 amounted to $87.0 million compared with $162.5 million at 31 December 2009. Facilities expiring during the period were not renewed by the Company. Net cash provided by operating activities was $51.8 million for the six months ended 30 June 2010, compared with net cash provided by operating activities of $128.1 million for the six months ended 30 June 2009. The Group’s working capital as at 30 June 2010 amounted to $248.7 million, compared to $204.1 million at 31 December 2009. The most significant influence on our operating cash flow is revenue outstanding, which comprises accounts receivable and unbilled revenue, less payments on account. The dollar values of these amounts and the related days revenue outstanding can vary due to the achievement of contractual milestones and the timing of cash receipts. The number of days revenue outstanding was 30 days at 30 June 2010 and 33 days at 31 December 2009. 5 Interim Management Report Six months ended 30 June 2010 Liquidity and Capital Resources (continued) Net cash provided by investing activities amounted to $31.1 million for the six months ended 30 June 2010, compared to net cash used in investing activities of $91.5 million for the six months ended 30 June 2009. Net cash provided by investing activities in the six months ended June 30, 2010 arose principally from the sale of current asset investments. During the six months ended June 30, 2010, the Company realized a net $49.2 million from the sale and purchase of its current asset investments. The Company actively manages its available cash resources to try to ensure optimum returns. Amounts realized from the sale of short term investments during the period were reinvested in cash equivalents. Capital expenditure for the six months ended 30 June 2010, amounted to $17.0 million, and comprised mainly of expenditure on global infrastructure and information technology systems to support the Company’s growth. Net cash provided by financing activities during the six months ended 30 June 2010, amounted to $11.0 million compared with cash used in financing activities of $42.7 million for the six months ended 30 June 2009. As a result of these cash flows, cash and cash equivalents increased by $76.0 million for the six months ended 30 June 2010, compared to a decrease of $5.0 million for the six months ended 30 June 2009. On 9 July 2007, ICON plc entered into a five year committed multi-currency facility agreement for €35 million ($43.3 million) with Bank of Ireland.The facility bears interest at an annual rate equal to EURIBOR plus a margin and is secured by certain composite guarantees, indemnities and pledges in favour of the bank.At 30 June 2010, €21.8 million ($27.0 million) was available to be drawn under this facility. On 22 December 2008, a committed three year US dollar credit facility was negotiated with Allied Irish Bank plc for $50 million. On 21 April 2010, the Company reduced this facility to $25 million.The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees and pledges in favor of the bank.At 30 June 2010, $25 million was available to be drawn under this facility. On 2 January 2009, an additional four year committed credit facility was negotiated with Bank of Ireland for $25 million. The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees, indemnities and pledges in favour of the bank.At 30 June 2010, $25 million was available to be drawn under this facility. On 29 May 2009, a three year committed credit facility was negotiated with Citibank Europe for $10 million.The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees and pledges in favour of the bank.At 30 June 2010, $10 million was available to be drawn under the facility. Risks and uncertainties The principal risks and uncertainties facing the Group over the remaining six months of fiscal 2010 are the same as those as set out on pages 4 to 9 of the Company’s Annual Report for the year ended 31 December 2009. Related party transactions Related party transactions are detailed in note 14 to the interim condensed financial statements. 6 Directors' Responsibility Statement Six months ended 30 June 2010 Statement of the directors in respect of the half-yearly financial report Each of the directors, whose names and functions are listed on pages 22 and 23 of the Annual Report confirm that, to the best of each person’s knowledge and belief: (a)the condensed interim financial statements comprising the Group income statement, the Group statement of recognised income and expense, the Group statement of financial position, the Group statement of cash flows, the Group statement of changes in equity and related notes 1 to 14 have been prepared in accordance with IAS 34 Interim Financial Reporting as adopted by the EU. (b)the interim management report includes a fair review of the information required by: (i) Regulation 8(2) of the Transparency (Directive 2004/109/EC) Regulations 2007, being an indicationof important events that have occurred during the first six months of the financial year and theirimpact on the condensed set of financial statements; and a description of the principal risks anduncertainties for the remaining six months of the year; and (ii) Regulation 8(3) of the Transparency (Directive 2004/109/EC) Regulations 2007, being related party transactions that have taken place in the first six months of the current financial year and that have materially affected the financial position or performance of the entity during that period; and any changes in the related party transactions described in the last annual report that could do so. . On behalf of the Board Peter Gray Thomas Lynch Director Director 31 August 2010 7 Independent review report to ICON plc Introduction We have been engaged by ICON plc ('ICON' or 'the Company') to review the condensed set of consolidated financial statements in the half-yearly financial report for the six months ended 30 June 2010, which comprises the condensed consolidated income statement, condensed consolidated statement of comprehensive income, condensed consolidated statement of financial position at 30 June 2010, condensed consolidated statement of cash flows and condensed consolidated statement of changes in equity for the six-month period then ended, and the related notes to the interim condensed consolidated financial statements. We have read the other information contained in the half-yearly financial report and considered whether it contains any apparent misstatements or material inconsistencies with the information in the condensed consolidated set of financial statements. This report is made solely to the Company in accordance with the terms of our engagement to assist the Company in meeting the requirements of the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Irish Financial Services Regulatory Authority.Our review has been undertaken so that we might state to the Company those matters we are required to state to it in this report and for no other purpose.To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the Company for our review work, for this report, or for the conclusions we have reached. Directors' Responsibilities The half-yearly financial report is the responsibility of, and has been approved by, the directors. The directors are responsible for preparing the half-yearly financial report in accordance with the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Irish Financial Services Regulatory Authority. The annual financial statements of the Company are prepared in accordance with International Financial Reporting Standards, as adopted by the European Union. The directors are responsible for ensuring that the condensed consolidated financial statements included in this half-yearly financial report have been prepared in accordance with International Accounting Standard 34, "Interim Financial Reporting" (“IAS 34”), as adopted by the European Union. Our Responsibility Our responsibility is to express to the Company a conclusion on the condensed consolidated set of financial statements in the half-yearly financial report based on our review. Scope of Review We conducted our review in accordance with International Standard on Review Engagements (UK and Ireland) 2410, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity", issued by the Auditing Practices Board. A review of interim financial information consists of making enquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing (UK and Ireland) and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the condensed set of consolidated financial statements in the half-yearly financial report for the six months ended 30 June 2010 is not prepared, in all material respects, in accordance with IAS 34, as adopted by the European Union and the Transparency (Directive 2004/109/EC) Regulations 2007 and the Transparency Rules of the Irish Financial Services Regulatory Authority. KPMG Chartered Accountants Dublin, 31 August 2010 8 Condensed Consolidated Income Statement for the six month period ended 30 June 2010 Six months ended Six months ended 30 June 30 June Note US$’000 US$’000 (Unaudited) (Unaudited) Gross revenue Reimbursable expenses Revenue 4 Direct costs Other operating expenses One-time net charges 6 - Operating profit 4 Financing income Financing expense Profit before taxation 4 Income tax expense 7 Profit for the period Attributable to: Equity holders of the Company 5 Earnings per ordinary share Basic 5 Diluted 5 On behalf of the Board Peter Gray Thomas Lynch Director Director 9 Condensed Consolidated Statement of Comprehensive Income for the six month period ended 30 June 2010 Six months ended Six months ended 30 June 30 June US$’000 US$’000 (Unaudited) (Unaudited) Profit for the financial period Other comprehensive income Deferred tax movement on unexercised options Tax benefit excess on exercised options 55 Currency translation differences Other comprehensive income Total comprehensive income 15, 843 Attributable to: Equity holders of the Company 15, 843 Total comprehensive income 15, 843 On behalf of the Board Peter Gray Thomas Lynch Director Director 10 Condensed Consolidated Statement of Financial Position as of 30 June 2010 30 June 31 December Note ASSETS US$’000 US$’000 (Unaudited) (Audited) Non-current assets Property, plant and equipment 8 Intangible assets – goodwill and other 9 Other non-current assets Deferred tax assets Total non-current assets Current assets Inventories Accounts receivable 11 Unbilled revenue 11 Other current assets Current taxes receivable Current asset investments 12 - Cash and cash equivalents Total current assets Total assets EQUITY Share capital 13 Share premium 13 Options reserve Other reserves Foreign currency translation reserve Retained earnings Total Equity LIABILITIES Non-current liabilities Deferred government grants and other liabilities Deferred tax liabilities Non-current other liabilities - Total non-current liabilities Current liabilities Accounts payable Payments on account 11 Accrued and other liabilities Current tax payable Total current liabilities Total liabilities Total equity and liabilities On behalf of the Board Peter Gray Thomas Lynch Director Director 11 Condensed Consolidated Statement of Cash Flows for the six month period ended 30 June 2010 Six months ended Six months ended 30 June 30 June US$’000 US$’000 (Unaudited) (Unaudited) Profit for the financial period Adjustments to reconcile net income to net cash generated from operating activities: Loss on disposal of property, plant and equipment Depreciation Amortisation of intangible assets Amortisation of grants Stock compensation expense Finance income Finance interest expense Defined benefit pension costs Income tax expense Operating cash inflow before changes in working capital Decrease in accounts receivable Decrease in unbilled revenue Increase in other current assets Increase in other non current assets (Increase)/decrease in inventory Decrease in accounts payable (Decrease)/increase in payments on account (Decrease)/increase in accrued and other liabilities Increase in non current other liabilities Cash provided by operations Income taxes paid Employer contribution defined benefit pension scheme Interest received Interest paid - Net cash inflow from operating activities Investing activities Purchase of property, plant and equipment Purchase of intangible assets Purchase of subsidiary undertakings and acquisition costs Sale of short term investments Purchase of short term investments Net cash provided by/(used in) investing activities Financing activities Drawdown of bank loan facilities - Repayment of bank loan facilities - Tax benefit from the exercise of share options 55 Proceeds from exercise of share options Share issuance costs Repayment of lease liabilities Net cash provided by/(used in) financing activities Net increase/(decrease) in cash and cash equivalents Effect of exchange rate changes Cash and cash equivalents at start of period Cash and cash equivalents at end of period 12 Condensed Consolidated Statement of Changes in Equity for the six month period ended 30 June 2010 Number Share Share Options Other Currency Retained of shares Capital Premium Reserve Reserves Reserve Earnings Total (Unaudited) US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance at 1 January 2010 Total comprehensive income for the period: Profit for the period - Other Comprehensive Income: Deferred tax movement on unexercised options - Tax benefits excess on exercise of options - Foreign currency translation differences - Total other comprehensive income for the period - Total comprehensive income for the period - Transactions with owners, recorded directly in equity Share-based payment - Exercise of share options 66 - Share issue costs - Transfer of exercised and expired share –based awards - Total contributions by and distributions to owners 66 - - Total transactions with owners 66 - - Balance at 30 June 2010 13 Condensed Consolidated Statement of Changes in Equity for the six month period ended 30 June 2009 Number Share Share Options Other Currency Retained of shares Capital Premium Reserve Reserves Reserve Earnings Total (Unaudited) US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance at 1 January 2009 Total comprehensive income for the period: Profit - Other Comprehensive Income: Deferred tax movement on unexercised options - Tax benefits on exercise of options - - - 55 - - - 55 Foreign currency translation differences - Total other comprehensive income - Total comprehensive income for the period - Transactions recorded directly in equity Share-based payment - Exercise of share options 8 - Share issue costs - Transfer of exercised and expired share –based awards - Total contributions by and distributions to owners 8 - - Total transactions with owners 8 - - Balance at 30 June 2009 14 Notes to Condensed Consolidated Interim Financial Statements 1. Basis of preparation The condensed consolidated financial statements for the six months ended 30 June 2010 are unaudited but have been reviewed by the auditor whose report is set out on page 8.The financial information presented herein does not amount to statutory financial statements that are required by section 7 of the Companies (Amendment) Act, 1986, to be annexed to the annual return of the Company.The statutory financial statements for the financial year ended 31 December 2009 will be annexed to the annual return and filed with the Registrar of Companies.The audit report on those statutory financial statements was unqualified and did not contain any matters to which attention was drawn by way of emphasis.These interim financial statements, which are unaudited, have been prepared in accordance with International Financial Reporting Standard, IAS 34 Interim Financial Reporting, as adopted by the EU. The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates.In preparing these condensed consolidated financial statements, the significant judgments made by management in applying the Group’s accounting policies and the key sources of estimation and uncertainty were the same as those that applied in the most recent consolidated financial statements for the year ended 31 December 2009. 2. Accounting policies With the exception of the adoption of International Financial Reporting Interpretations Committee (IFRIC) Interpretation 17, Distribution of Non-Cash Assets to Owners, during the six month period ended 30 June 2010, the same accounting policies and methods of computation are followed in these condensed consolidated financial statements as were applied in the consolidated financial statements for the year ended 31 December 2009 which were prepared in accordance with International Financial Reporting Standards as adopted by the EU (EU IFRS). 3. Seasonality The results of the Group’s operations are not materially impacted by seasonal factors. 4. Segmental information An operating segment is a component of the Group that engages in business activities from which it may earn revenues and incur expenses, including revenues and expenses that relate to transactions with any of the Group’s other components. The Group determines and presents operating segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision maker. An operating segment’s operating results are reviewed regularly by the CEO and CFO to make decisions about resources to be allocated to the segment and assess its performance, and for which discrete financial information is available. The Company’s primary listing for its shares is the NASDAQ market in the United States.Consequently, information reviewed by the chief operating decision maker is prepared in accordance with US Generally Accepted Accounting Principles (“US GAAP”). A reconciliation of the Group’s profit for the financial year from IFRS to US GAAP is set out in note 15. Segment results that are reported to the CEO and CFO include items directly attributable to a segment as well as those that can be allocated on a reasonable basis. Information on the Clinical Research division is set out below: (US GAAP) (US GAAP) Six months Six months ended ended 30 June 30 June Clinical Research: US$’000 US$’000 External revenue 15 Notes to Condensed Consolidated Interim Financial Statements (continued) 4. Segmental information (continued) Operating income before depreciation & amortisation and one-time net charges Depreciation and amortisation One-time net charges - Operating profit Financing income Financing expense Profit before taxation Income tax expense Net income (USGAAP) (US GAAP) 30 June 31 December US$’000 US$’000 Segment assets: Clinical research 5. Earnings per share The following table sets forth the computation for basic and diluted net earnings per share for the six months ended 30 June 2010: 30 June 30 June US$’000 US$’000 Numerator computations Basic and diluted earnings per share Profit attributable to equity holders 30 June 30 June Denominator computations Number of Shares Weighted average number of ordinary shares outstanding - basic Effect of dilutive potential ordinary shares Weighted average number of ordinary shares outstanding - diluted Earnings per Share US$ US$ Basic earnings per ordinary share Diluted earnings per ordinary share The Company had 2,012,343 anti-dilutive shares in issue at 30 June 2010 (30 June 2009: 3,151,838). 16 Notes to Condensed Consolidated Interim Financial Statements (continued) 6. One-time net charges 30 June 30 June US$’000 US$’000 Restructuring charge - Research and development incentives - One-time net charges - Restructuring Charge In response to the globalisation of clinical studies and its attendant impact on resources in existing and emerging markets, the Company conducted a review of its existing infrastructure to better align its resources with the needs of its clients.This realignment resulted in resource rationalisations in certain more mature markets in which the Company operates.A restructuring charge of $13.4 million was recognised during the six months ended 30 June 2009, comprising $8.3 million in respect of office consolidations and $5.1 million is respect of workforce reductions. As of 30 June 2010 restructuring provisions included in the consolidated statement of financial position are as follows: 30 June 31 Dec US$’000 US$’000 Accrued and other liabilities Deferred government grants and other liabilities - Research and Development Tax Incentives The Company has received research and development incentives in certain jurisdictions in which it operates.Income of $4.5 million was recognised during the six months ended 30 June 2009, in respect of these incentives. 7. Income tax expense 30 June 30 June US$’000 US$’000 Income tax expense pre one-time credits One-time credits - Income tax expense post one-time credits Income tax expense for the six months ended 30 June 2009 is inclusive of one-time credits which comprised corporation tax refunds arising from research and development tax credits received in certain jurisdictions in which the Company operates and the tax effects of restructuring costs recognised. The Company’s effective tax rate for the six months ended 30 June 2010, was 10.5% compared with 14.9% for the six months ended 30 June 2009. 17 Notes to Condensed Consolidated Interim Financial Statements (continued) 8. Property, Plant and Equipment Group Office Leasehold Computer furniture & Laboratory Motor Land Buildings improvements equipment fixtures equipment vehicles Total US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Cost At 1 January 2010 43 Additions - - - Disposals - Acquisitions - Foreign currency adjustment At 30 June 2010 41 Depreciation At 1 January 2010 - 18 Charge for year - 2 Eliminated on disposals - Foreign currency adjustment - At 30 June 2010 - 18 Net book value At 30 June 2010 23 At 31 December 2009 25 18 Notes to Condensed Consolidated Interim Financial Statements (continued) 9. Intangible assets – goodwill and other Group Computer Software US$’000 Customer Relationships US$’000 Volunteer List US$’000 Order Backlog US$’000 Goodwill US$’000 Total US$’000 Cost: At 1 January 2010 Additions - Disposals - Acquisitions - Foreign exchange movement - - At 30 June 2010 Accumulated amortisation: At 1 January 2010 - Amortised in the year - Disposals - Foreign exchange movement - - - At 30 June 2010 - Net book value At 30 June 2010 At 31 December 2009 10. Business Combinations On 17 May 2010, the Company acquired Timaq Medical Imaging (“Timaq”), a European provider of advanced imaging services to the pharmaceutical and biotechnology industry, headquartered in Zurich, Switzerland, for an initial cash consideration of CHF 1.3 million ($1.2 million).Certain performance milestones were built into the acquisition agreement requiring potential additional consideration of up to CHF 2.9 million ($2.7 million) if these milestones are achieved during the years ended 31 December 2010 to 31 December 2013. 11. Accounts receivable, unbilled revenue and payments on account 30 June 31 December US$’000 US$’000 Accounts receivable Less amounts provided for doubtful debts Accounts receivable, net Unbilled revenue Payments on account Revenue outstanding 19 Notes to Condensed Consolidated Interim Financial Statements (continued) 11. Accounts receivable, unbilled revenue and payments on account (continued) Clinical research and development contracts are generally fixed price with some variable components and range in duration from a few months to several years. Revenue from contracts is generally recognised as income on the basis of the relationship between time incurred and the total estimated contract duration or on a fee-for-service basis. The cash flow from contracts typically consists of a down payment of between 10% and 20% paid at the time the contract is entered into, with the balance paid in instalments over the contract's duration and in some cases upon the achievement of certain milestones. Accordingly, cash receipts do not necessarily correspond to costs incurred and revenue recognised on contracts.Revenue outstanding comprises accounts receivable and unbilled revenue, less payments on account. The dollar values of these amounts and the related days revenue outstanding can vary due to the achievement of contractual milestones, including contract signing, and the timing of cash receipts. The number of days revenue outstanding was 30 days at 30 June 2010, compared to 33 days at 31 December 2009. 12. Current asset investments 30 June 31 December US$’000 US$’000 At start of period/year Additions Disposals At end of period/year - The Company actively manages its available cash resources to try to ensure optimum returns. Surplus cash balances are invested in cash equivalents and current asset investments, which comprise both floating rate and minimum “AA” rated corporate securities. Current asset investments are reported at fair value, with unrealised gains and losses reported in shareholders equity. No unrealised gains or losses arose during the period. During the six months ended 30 June 2010 the company realised a net $49.2 million from the sale and purchase of its current asset investment portfolio. These amounts were reinvested in cash equivalents. 13. Share capital Authorised share capital: No. of Ordinary Shares Ordinary shares of par value €0.06 30 June 31 December US$’000 US$’000 Allotted, called up and fully paid 59,834,190 (31 December 2009: 59,007,565) ordinary shares of €0.06 each 30 June 31 December US$’000 US$’000 Issued, fully paid share capital At beginning of period/year Employee share options exercised 66 36 At end of period/year 20 Notes to Condensed Consolidated Interim Financial Statements (continued) 13. Share capital (continued) Holders of Ordinary shares will be entitled to receive such dividends as may be recommended by the board of Directors of the Company and approved by the shareholders and/or such interim dividends as the board of Directors of the Company may decide.On liquidation or a winding up of the Company, the par value of the Ordinary Shares will be repaid out of the assets available for distribution among the holders of the Company’s American Depository Shares (“ADSs”) and Ordinary Shares not otherwise represented by ADSs.Holders of Ordinary Shares have no conversion or redemption rights. During the six month period ended 30 June 2010, 826,625 options were exercised by employees for total proceeds of US$9.0 million.During the six month period ended 30 June 2009, 80,909 options were exercised by employees for total proceeds of US$0.8 million. 30 June 31 December US$’000 US$’000 Share premium At beginning of period/year Employee share options exercised Share issue costs At end of period/year 14. Related party transactions (i)Transactions with Directors and Executive Officers The total compensation of Directors and Executive Officers, including a non-cash share-based payment charge of$0.6 million, was $1.9 million for the six months ended 30 June 2010. (ii)Other Related Party Transactions There were no related party transactions during the six month period ended 30 June 2010 that have materially affected the financial position or performance of the Group.In addition, there were no changes in related party transactions from the last annual report that could have had a material effect on the financial performance of the Group during the period. 15. Reconciliation between IFRS and US GAAP Six months Six months ended ended 30 June 30 June $’000 $’000 Profit for the financial year attributable to equity holders as stated under IFRS US GAAP adjustments: Non-cash stock compensation expense under IFRS Non-cash stock compensation expense under U.S. GAAP Deferred tax adjustments on share-based payments Net income as stated under U.S. GAAP Basic earnings per Ordinary Share under U.S. GAAP Diluted earnings per Ordinary Share under U.S. GAAP Further information on the US GAAP adjustments above are set out on pages 103 to 105 of the Company’s Annual Report for the year ended 31 December 2009. 21
